internal_revenue_service number release date index number ---------------------- ----------------------------------- ----------------------------------------- ------------------------------ ------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------ ----------------- telephone number --------------------- refer reply to cc fip b05 plr-107731-12 date date legend a assessment bond issuers -- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------------------------------- b c city ---- ----------------- ----------------------------------------- company ------------------------------------------------ d e f hall a hall b hall c k street ---------------- ---- ---- -------------------- --------------------- ------------------- ------------------- plr-107731-12 l street ----------------- lease revenue bond issuer ------------------------------------------------------------------------ ------------ project state year w year x year y ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------------- ------------------------ ------------------------------------------------------------------------ ---------------------------------------------- ------------------------------------------------------------------------ ---------------------------------------------- ------------------------------------------------------------------------ ---------------------------------------------- dear ----------------- this letter is in response to your request for a ruling that the assessment bonds as defined herein will not satisfy the private_loan_financing_test under sec_141 of the internal_revenue_code the code a second private_letter_ruling concerning the lease revenue bonds as defined herein will be issued on the same date as this letter to reach a conclusion with respect to the assessment bonds we must examine each element of the project including the various contractual arrangements the parity in value of the consideration to be exchanged under those contracts the bonds to be issued to finance the new hall and the sources of revenue that will pay debt service on those bonds for evidence of private loan financing facts and representations you make the following factual representations the lease revenue bond issuer is an authority established pursuant to a joint powers agreement between the city and the county in which it is located the county the assessment bond issuers are two plr-107731-12 districts that will be formed by the city pursuant to certain provisions of state law the lease revenue bond issuer was formed and the assessment bond issuers will be formed to assist the city and the county with respect to financing and construction of convention and exhibition facilities located within the boundaries of the city both issuers are or will be at the time of the issuance qualified to issue tax-exempt_bonds under sec_103 of the code currently located in the immediate area of the improvements contemplated as part of the project are the city’s existing convention center existing parking facilities a stadium and an entertainment complex the convention center is owned by the city and consists of three interconnected buildings hall a hall b and hall c the existing parking facilities are owned by the city and consist of among others a parking garage on k street the old k street garage a surface lot on l street the l street lot and a parking garage beneath hall c the hall c parking the stadium the stadium is owned by the company a private firm in the sports and entertainment business the company has leased the land on which the stadium sits from the city for a nominal annual rent through year y the stadium lease the entertainment complex the entertainment complex is also owned by the company and includes theaters bars restaurants a movie theater and hotels in contemplation of the project the city and the company have entered into a non- binding memorandum of understanding the mou to memorialize preliminary terms and provide a general framework for continued negotiations the mou contemplates construction of a new wing of the convention center the new hall to be owned by the city construction on the site of hall c of another stadium the event center to be owned and operated by the company and replacement of the old k street garage and the l street lot with two new parking garages respectively the new k street garage and the new l street garage to be owned by the company in connection with these improvements the mou provides that the city intends to lease to the company the land on which the event center will be built the event center lease to lease to the company the land on which the new k street garage and the new l street garage will be located the parking lease to enter into an agreement that extends the term of the stadium lease to be coterminous with the event center lease the stadium lease extension agreement and to enter into an agreement that conveys to the company certain rights to locate signage on the exterior of hall a and the new hall the signage agreement to finance construction of the new hall the city will cause two types of bonds to be issued first the lease revenue bond issuer will issue bonds with a term of b years in the principal_amount of dollar_figurec the lease revenue bonds the lease revenue bonds will be secured_by and payable from payments from the city made from its general fund second the assessment bond issuers will issue bonds with a term of b years in the principal_amount of dollar_figured secured_by and payable from assessments imposed on certain interests in property held by the company the assessment bonds plr-107731-12 these and the other arrangements comprising the project are set forth in more detail below construction of the new hall the city and the company will enter into an agreement that will obligate the company to build the new hall in exchange the city will pay the company an amount equal to the company’s costs in connection with building the new hall not to exceed an agreed upon cost ceiling through a competitive request-for-proposal process the company will select a general contractor that will agree to a guaranteed maximum price contract such that the contractor will bear the costs in connection with building the new hall to the extent that those costs exceed the cost ceiling unless the cost ceiling has been increased via a formal change order the city will finance its payment obligations with the proceeds of the lease revenue bonds and the assessment bonds collectively the bonds the proceeds of the bonds will be spent on the construction of the new hall which will be solely owned by the city the company will have no option to purchase any part of the new hall at any price the event center lease at its own expense the company will construct the event center on the site currently occupied by hall c the event center lease will provide that the city lease this site to the company for a term of e years in exchange for the rights conveyed by the city the company will pay the city an annual rent beginning on the earliest of completion of the new hall commencement of demolition of hall c or a specified date in year x the company will also pay the cost of demolishing hall c and the cost of defeasing bonds originally issued to finance the development of hall c the hall c bonds the parking lease to address the need for additional parking and to replace the hall c parking that will be eliminated when hall c is demolished the company will at its own expense construct the new k street garage and the new l street garage on the sites currently occupied by the old k street garage and l street lot respectively the parking lease will provide that the city lease these sites to the company for a term of e years in exchange for the rights conveyed by the city the company will bear certain costs of preparing the site for construction such as the cost of demolishing the old k street in addition the event center lease will also provide that in connection with the largest events hosted at the convention center the company will permit the city to use the event center in exchange for a fee that will not exceed the fee imposed by the city on the event producer such amounts are treated as rent under the event center lease for purposes of the equivalence of value exchanged discussion below as further described in the discussion of the lease revenue bonds below the costs of defeasing the hall c bonds may be offset by an abatement of sales_tax to the extent that the sales_tax generated by the construction contemplated in the mou exceeds the amount of sales_tax needed to pay the debt service on the lease revenue bonds plr-107731-12 garage and l street lot and will pay the city an annual rent beginning on the earliest of completion of the new k street garage and the new l street garage demolition of hall c or a specified date in year x in addition the city will have certain limited rights to use the new l street garage if the sum of projected additional parking revenue and projected additional parking tax described below to the city attributable to event center events will be less than the current net_income to the city from the hall c parking then the company will give the city a one-time make whole payment to compensate for the shortfall the parking make whole provision the lease revenue bonds to partially fund construction of the new hall the lease revenue bond issuer will issue the lease revenue bonds in approximately year w under the terms of the lease revenue bonds the city will lease the site on which the new hall will be built to the lease revenue bond issuer and the lease revenue bond issuer will sublease the site and improvements back to the city under the terms of this sublease the city will agree to make payments from its general fund sufficient to pay debt service on the lease revenue bonds the city expects to derive new revenues attributable entirely to the project that will be sufficient to pay the debt service on the lease revenue bonds it expects these new revenues to come from the following four sources the company’s rent payments under the event center lease the city’s share of the possessory interest taxes that will be levied pursuant to state law on the company’s leasehold interests under the event center lease and the parking lease the parking tax currently levied on all fee-based parking in the city that will be generated by parking during events at the event center and the city’s share of the sales_tax generated by construction of the project you represent that the sales_tax parking tax and possessory interest tax are generally applicable taxes you also represent that you reasonably expect that new revenue from these four sources will equal or exceed the debt service on the lease revenue bonds however to the extent that new revenue received by the city from the possessory interest taxes the parking taxes and the sales_taxes falls short of the debt service on the lease revenue bonds reduced by the company’s rent under the event center lease the company will agree to reimburse the city for that shortfall the gap funding agreement in determining whether such a shortfall exists in a year the city will pay the debt service on the lease revenue bonds first from the possessory interest taxes then from the parking taxes and last from the sales_taxes if new revenues received by the city from sales_taxes owed by the company in connection with the construction activities of the project are not needed to pay debt service on the lease revenue the company will permit the city to use exclusively and to operate retaining all revenue and paying all operating costs the new l street garage during any convention center events that do not conflict with events at the event center or the stadium the company will also permit the city to use the first floor of the new l street garage to stage trucks for convention center events plr-107731-12 bonds those sales_taxes will be abated but only to the extent that the company paid the costs of defeasing the hall c bonds the assessment bonds signage agreement and stadium lease extension agreement under a state law the assessment bond act the city is authorized to establish a district and with the approval of those in the district to levy a special tax on the property within the district for the purpose of issuing bonds secured_by and payable from the revenue from the special tax to partially finance construction of the new hall the assessment bond issuers will in approximately year w issue the assessment bonds pursuant to the assessment bond act the city will establish two districts to be the assessment bond issuers in one of these districts consisting of the stadium and at least part of the convention center the special tax will be levied on the company’s leasehold interest in the land on which the stadium is located the city will levy this special tax beginning approximately two years after year w and ending in the last year of the term of the assessment bonds in the other district consisting of the entertainment complex and at least part of the convention center the special tax will be levied on the company’s ownership_interest in the entertainment complex the city will levy this special tax beginning approximately years after year w and ending in the last year of the term of the assessment bonds the assessment bonds will be secured_by and payable from these special taxes in each district the company is the only entity that will be subject_to the special tax the signage agreement will provide that beginning two years after year w and ending with the term of the assessment bonds the city grant to the company the right to locate certain advertising signage on the exterior of hall a and the new hall the stadium lease extension agreement will provide that the city extend the term of the stadium lease to be coterminous with the event center lease in exchange for the signage rights and the extension of the stadium lease the company will approve and pay the special taxes to be levied pursuant to the assessment bond act on its leasehold interest in the site of the stadium and its ownership_interest in the entertainment complex the term of the signage agreement is not more than f percent of the reasonably expected economic life of the new hall as more fully described below the amount of the special taxes is intended to correspond to and to be in lieu of the fair_market_value payments that the company would otherwise make in exchange for the signage rights and lease extension at least in part the company will not make payments of the special tax contemporaneously with its receipt of rights under the signage agreement and the stadium lease extension agreement during the period in which it is paying the special tax attributable to only one district the amount of special tax paid_by the company will be less than the fair_market_value of the rights it will receive under the signage agreement but during the period in which it is paying special taxes attributable to both districts the amount of special tax paid_by the company will exceed the fair_market_value of the rights it will receive under the signage agreement because the extended plr-107731-12 stadium lease will end in approximately e years after year w several years after the end of the term of the assessment bonds the company will fully pay for the rights it will receive under the stadium lease extension agreement in advance of receiving those rights equivalence of value exchanged you represent that in the aggregate the present_value of the amounts paid_by the company under the event center lease and the parking lease and as special taxes under the assessment bond act as contemplated under the signage agreement and the stadium lease extension agreement will not exceed the present_value of the rights received by the company under the event center lease the parking lease the signage agreement and the stadium lease extension agreement you represent that this relationship holds using a discount rate of a and that based on the facts and circumstances of this case that rate is reasonable letters of credit the company will provide the city with one or more irrevocable standby letters of credit to secure the company’s obligations under the gap funding agreement and the other agreements entered into in connection with the project and to serve as part of a reasonably required reserve fund for each issue of the bonds the amount of these letters of credit will decrease over three defined periods ending with the full payment of the assessment bonds you represent that you do not expect any draws to be made under the letters of credit private business tests the portion of the signage agreement that relates to the new hall will be treated as private_business_use of the new hall nevertheless you represent that each issue of the bonds issued to finance the new hall will not satisfy the private business tests under sec_141 of the code law sec_103 of the code provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private business tests of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that an issue meets the private_loan_financing_test if the amount of the proceeds of the issue which are to be used directly or indirectly to make plr-107731-12 or finance loans other than tax_assessment loans and other loans described in sec_141 to persons other than governmental units exceeds the lesser_of percent of such proceeds or dollar_figure sec_1_141-5 of the income_tax regulations provides that in determining whether the private_loan_financing_test is met the amount actually loaned to a nongovernmental person is not discounted to reflect the present_value of the loan repayments sec_1_141-5 provides that any transaction that is generally characterized as a loan for federal_income_tax purposes is a loan for purposes of sec_1_141-5 sec_1_141-5 further provides that a loan may arise from the direct lending of bond proceeds or may arise from transactions in which indirect benefits that are the economic equivalent of a loan are conveyed thus the determination of whether a loan is made depends on the substance of a transaction rather than its form for example a lease or other contractual arrangement such as a management_contract or an output contract may in substance constitute a loan if the arrangement transfers tax_ownership of the facility to a nongovernmental person similarly an output contract or a management_contract with respect to a financed facility generally is not treated as a loan of proceeds unless the agreement in substance shifts significant burdens and benefits of ownership to the nongovernmental purchaser or manager of the facility analysis the issue to be decided for purposes of this private_letter_ruling is whether the assessment bonds satisfy the private_loan_financing_test of sec_141 having considered all of the facts and circumstances we conclude that the assessment bond issuers have neither directly loaned proceeds of the assessment bonds to the company nor conveyed to the company benefits that are the economic equivalent of a loan of such proceeds the assessment bonds do not therefore satisfy the private_loan_financing_test our conclusion is based on an examination of each element of the project including the various contractual arrangements the parity in value of the consideration to be exchanged under those contracts the bonds to be issued to finance the new hall and the sources of revenue that will pay debt service on the bonds as the company’s right to install signage under the signage agreement is private_business_use of the new hall so are these signage rights private_business_use of the proceeds of the bonds nevertheless this use will not result in a loan of such proceeds even though the debt service on the assessment bonds will generally correspond to the value of the company’s rights under the signage agreement and the stadium lease extension agreement several factors weigh against the conclusion that there is a loan of the proceeds and in favor of the conclusion that the signage agreement is a lease the city will be the sole owner of the new hall the company will have no option to purchase any part of the new hall at any price and no other facts suggest that the company will have any direct or indirect ownership_interest in the new hall at any time in the future the company’s private_business_use of the new hall for signage will end with the term of the bonds yet the useful_life of the new hall is expected to be plr-107731-12 significantly longer than the term of the bonds additionally the company’s signage rights on the new hall will be part of broader uniform signage rights that include hall a and the signage rights with respect to hall a will not give rise to a loan of the proceeds of the bonds furthermore the facts do not support a conclusion that the lease revenue bond issuer the assessment bond issuers or the city will advance proceeds of the bonds to the company outside of the exchanges expected to occur under the event center lease the parking lease the signage agreement and the stadium lease extension agreement the city will not directly convey any value or benefit to the company the company alone will bear the cost of construction of all buildings other than the new hall the city will use the proceeds of the bonds to pay the construction costs of the new hall with respect to the agreement that the company will build the new hall at an agreed upon cost ceiling the company will not receive any proceeds of the bonds for its own benefit because it is expected that the company will pass all of the city’s payments through to the general contractor and others who will perform the work pursuant to a guaranteed maximum price contract because of the guaranteed maximum price contract with the contractor the company is expected to have no obligation to bear the costs of constructing the new hall the company will not own any portion of the new hall and the city will not transfer_tax ownership of the new hall to the company through a contractual arrangement such as a management_contract or output contract this conclusion that the lease revenue bond issuer and the assessment bond issuers have advanced no proceeds of the bonds to the company is supported by the fact that the company’s payments to the city in connection with the project cannot be repayment of any such advance specifically the company’s direct and indirect payments to the city under the event center lease and parking lease including rent and demolition expenses and the special taxes contemplated in the signage agreement and the stadium lease extension agreement will be made in exchange for rights and benefits of equal or greater value the company’s payment of the possessory interest tax on the company’s leasehold interests under the event center lease and the parking lease and sales_tax on certain of its construction expenditures_for the project are generally applicable taxes of which the city only receives a share and the creation of which is unrelated to the project and thus cannot be repayment of a loan of proceeds of the bonds the company’s obligations under the gap funding agreement and the letters of credit are remote and unlikely to be triggered finally the parking make whole provision of the parking lease is merely compensation_for lost hall c parking revenue conclusion accordingly we conclude based strictly on the information submitted and representations made and considering all the facts and circumstances that the assessment bond issuers will not loan the company directly or indirectly any of the plr-107731-12 proceeds of the assessment bonds the assessment bonds will not therefore satisfy the private_loan_financing_test of sec_141 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions and products by ___________ s ___________________ timothy l jones senior counsel financial institutions and products
